DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 02/11/2021. 
Claims 1, 3 and 4 are amended. 
Claim 2 is canceled. 
Claims 1, 3 and 4 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2015/165479, filed on 8/25/2015.
Information Disclosure Statement
As of date of this action, has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0129592 (“Saboo”), in view of US 2012/0309261 (“Boman”), and further in view of US 2013/0085625 (“Wolfe”). 
Regarding claim 1, Saboo discloses a robot system comprising:
a plurality of slave robots (see fig 1B, where mobile components 110 includes various items e.g. AGV’s, robotic trucks) configured to operate according to the manipulating input signal transmitted from the control system  (see [0006], where “the present application describes a system comprising a plurality of robotic devices configured to manipulate a plurality of objects within a physical environment, at least one processor, and data storage comprising instructions executable by the at least one processor to cause the system to perform operations.”; see also fig 1B, global control system 150. See also [0038], where “To coordinate actions of separate components, a global control system 150, such as a remote, cloud-based server system, may communicate (e.g., through wireless communication) with some or all of the system components and/or with separate local control systems of ; and
a management control device configured to manage operations of each slave robot of the 10plurality of slave robots, respectively (see fig 1B, global control system 150. Global control system corresponds to management control device. see also [0021], where “An example arrangement includes a heterogeneous fleet of robotic devices that occupy a physical environment and a control system configured to manage the robotic devices of the fleet.”; see also [0026], where “the second robotic device may be given instructions by the global control system to perform a task”; see also [0038], where “a global control system 150, such as a remote, cloud-based server system, may communicate (e.g., through wireless communication) with some or all of the system components and/or with separate local control systems of individual components.”; see also [0041], where “global control system 150 may issue instructions according to a global system plan, and individual system components may also operate according to separate local plans.”.), the management control device being configured to:
acquire situation information indicating of a situation of each slave robot of the plurality of slave robots in a workspace, respectively (see [0023], where “Over time, as robotic devices of the fleet are performing tasks assigned to them by the control system, the robotic devices may provide, or "publish," task progress data to the control system. Such task progress data may serve as a means to notify the control system of a current status of a task being performed, such as when and where one or more phases of the task have been completed by situation information corresponds to task progress data.),
determine the priority of transmitting the manipulating input signal based on the acquired situation information of each of the plurality of slave robots of the plurality of robots, the manipulating input signal being transmitted from the (see [0101], where “The control system can then publish the updates maintained in the queue in accordance with the specified times and/or priority levels.”; see also [0103], where “the control system may determine a prioritization of the fleet of robotic devices, which defines relative priority levels among the fleet of robotic devices, each robotic device having a corresponding priority level. The control system may thus transmit updates to at least a portion of the map in accordance with the determined prioritization, transmitting updates to robotic devices that have higher priority levels before transmitting updates to robotic devices that have lower priority levels, for instance.”; see also [0105], where “the control system may take into account a version number of a map of a given robotic device or other indicator of a state of the map of the given robotic device when determining a priority level for the given robotic device.”).  
Saboo does not disclose the following limitations: 
a master device configured to receive a manipulating instruction from 5an operator and transmit the received manipulating instruction as a manipulating input signal; and5
an output device configured to output information related to the determined priority transmitted from the management control device to an operator of the robot system.
However Boman discloses a robot system, wherein a master device configured to receive a manipulating instruction from 5an operator and transmit the received manipulating instruction as a manipulating input signal (see fig 2, where 7 is the controller. Controller corresponds to master device. see also fig 1, block 73 is input and block 74 is output; see also [0029], where “The controller 7 is removably attached into a modular slot in a mobile robot device 5. The mobile robot 5 is controlled using the game apparatus 3 based on operations performed using the controller 7.”); and5
an output device configured to output information (see [0049], where “outputs an operation signal in accordance with the player pressing one of the push switches.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Saboo to incorporate the teachings of Boman by including the above feature, a master device configured to receive a manipulating instruction from 5an operator and transmit the received manipulating instruction as a manipulating input signal; and5 an output device configured to output information, for controlling the robot system remotely by receiving input from operator and displaying status of the robot system.
Saboo in view of Boman does not disclose the following information: 
output information related to the determined priority transmitted from the management control device to an operator of the robot system.
wherein an output device configured to output information related to the determined priority transmitted from the management control device to an operator of the robot system (see [0014], where “The method further includes the step of displaying, by the data analysis module, a prioritized list to the support staff, the prioritized list ranking the mobile robots in order of importance for action by support staff.”; support staff corresponds to operator. see also [0056], where “The data analysis module 145 determines the most critical navigation issues and will move those mobile robots 110 experiencing such critical navigation issues to the top of the list for action by support staff 150…..The central server 135 displays the information to the support staff 150 in a ranked format such that the support staff 150 can quickly and easily determine which mobile robots 110 are experiencing the most critical navigational issues and address those first.”; see also fig 4).
Wolfe teaches a system for ranking and displaying prioritized list of mobile robots requiring action from operator, so that the operator can quickly and easily determine issues to address first for product improvements by avoiding duplication of work (see [0064]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Saboo in view of Boman to incorporate the teachings of Wolfe by including the above feature, output information related to the determined priority transmitted from the management control device to an operator of the robot system, for improving the productivity by controlling the robots based on priority list.
Regarding claim 4, Saboo further discloses a robot system, wherein the management control device is configured to: 
acquire, as the situation information, at least one of information indicating a position and information indicating a posture of each slave robot of the plurality of slave robots in the workspace (see [0021], where “The control system may determine an initial map of the fleet of robotic devices. Such a map may include various forms of information, such as current locations of one or more robotic devices of the fleet and/or anticipated locations and trajectories of where the robotic devices are likely or certain to be at times in the future.”; see also [0023], where “The task progress data may serve as a means to notify the control system of other information as well, such as the locations of objects or other robotic devices in the environment.”; see also [0070], where “In line with the discussion above, the term "locations" may be used herein to collectively refer to locations, trajectories, and/or orientations of a robotic arm or other appendage.”; orientation corresponds to posture.), 
determine whether each slave 15robot of the plurality of slave robots is in an abnormal state based on the at least one of the information indicating the position and the information indicating the posture of each slave robot of the plurality of slave robots, and according to the determination, determine the priority of transmitting the manipulating input signal (see [0023], where “task progress data may serve as a means to notify the control system of a current status of a task being performed, such as when and where one or more phases of the task have been completed by the robotic devices and/or where, when, and how the robotic devices have deviated from an assigned task ( e.g., due to a device malfunction, being delayed by an obstacle, being delayed by another robotic device being late in performing an associated task phase, etc.).”; see also [0024], where “ As another example, if the task progress data indicates that a first robotic device has successfully handed off an object to a second robotic  ported by a third robotic device, the control system may update the second robotic device's predicted future location to reflect that the second robotic device is expected to arrive at the handoff location ahead of schedule.”; see also [0101], where “Each update to the map maintained in the queue may include data specifying, for instance, a time at which to publish the update to a given robotic device of the fleet and/or a prioritization indicative of which robotic devices of the fleet should receive the update before other robotic devices of the fleet.”; see also [103], where “The control system may take into account various factors when determining the prioritization, one or more of which may be used in combination. Within examples, when a performance of the at least one other task is to occur within an area of interest of the environment (e.g., a loading dock, a storage area, a weighing station, a portion of an assembly line, etc.), the prioritization may be determined by the control system first determining whether each of at least a portion of the fleet of robotic devices is involved in the performance of the task (i.e., whether each is known to be involved or predicted to be involved). At a minimum, in such examples, the control system may prioritize robotic devices that are involved in the performance of the task to be higher than robotic devices that are not involved in the performance of the task.”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0129592 (“Saboo”), in view of US 2012/0309261 (“Boman”), and in view of US 2013/0085625 (“Wolfe”), and further in view of US 2011/0060443 (“Schwarm”). 
 Regarding claim 3, Saboo further discloses a robot system, wherein the management control device is configured to : 
 acquire a  (see [0023], where “task progress data may serve as a means to notify the control system of a current status of a task being performed, such as when and where one or more phases of the task have been completed by the robotic devices and/or where, when, and how the robotic devices have deviated from an assigned task ( e.g., due to a device malfunction, being delayed by an obstacle, being delayed by another robotic device being late in performing an associated task phase, etc.).”; see also [0024], where “For example, if the task progress data indicates that a robotic device has to alter its route in order to avoid a newly-discovered obstacle, the control system may reflect this alteration in the updated map.”), and 
calculate a delay time of the 5work of each slave robot of the plurality of slave robots at a present time point based on the acquired lapsed time of the work, and according to the calculated delay time, determine the priority of transmitting the manipulating input signal (see [0087], where “the control system can then use to determine the map, predict future locations of robotic devices and objects in the environment, and determine updates to the map including updates to the predicted future locations. For instance, when a robotic device is delayed in completing a task phase for reasons such as an unexpected obstacle to avoid or another robotic device failing to coordinate action with the robotic device on time, the robotic device may provide its location to the control system and/or the task progress data indicating that the task phase is still in progress, which the control system may use to adjust a predicted 
Saboo in view of Boman and Wolfe is silent about acquire a lapsed time of a work being carried out. 
However Schwarm discloses a system, wherein scheduler is configured to acquire a lapsed time of a work being carried out (see fig 4, block 401; see also [0044], where “At block 401, the scheduler system continually collects state data that reflects a current state”; see also [0027], where “The model updater 205 can determine whether any new factory state data 235 has been collected by the data collector 201 and can use the new state data 235 to update a tool model 243 that is associated with each tool and tool position/chamber to determine a current state of a tool and/or tool position/chamber (e.g., to determine a current through put of a tool executing a step in a process).”; model updater 205 update the tool model 243 and determine the new updated state data including time duration. Data store 209 is used for performance prediction in comparison with recently collected state data 235; see also [0020], where “The data collector 201 can collect all event data (e.g., events) published by process tool via the tool event logs.” And “Examples of events include a system is idle for the cleaning, a process tool door is open, a robot is moving, a wafer is transferred, a recipe has started, a recipe has completed, etc. The state data 235 can include data collected from the process tool event logs.”; all event data corresponds to every steps to complete a task including cycle time).
Schwarm teaches a method of optimal scheduling policy of factory involves incorporating current state data collected from various tools in order to solve scheduling acquire a lapsed time of a work being carried out, for optimal controlling of multiple robots by utilizing the current state data (e.g. cycle time, total time, delay time etc.).
Response to Arguments
Applicant’s arguments filled on 02/11/2021, with respect to claim 1, 3 and 4, have been considered but they are not persuasive. 
The Applicant contends that:
 “Saboo's map determines a prioritization based on the current operation of the robotic devices in the fleet and/or the respective distances of the robotic devices from the area of interest of the task. See Saboo at paragraphs [0101]-[0104]. Saboo does not teach to inform an operator of the results of the prioritization determined by the map. Thus, Saboo fails to disclose and would not have rendered obvious at least the claimed output device configured to output information related to the determined priority transmitted from the management control device to an operator of the robot system.”  
The Examiner disagrees:
Saboo discloses a method that determine the priority based on accrued current status. Boman discloses a control device (master device), where a user can input manipulating instruction. So it would be obvious to incorporate a control device, disclosed by Boman to input robot manipulating instruction based on the prioritization disclosed by Saboo. OC used Saboo for 
The Applicant contends that:
“Boman and Wolfe fail to cure these deficiencies of Saboo. For example, Wolfe merely teaches that the plurality of robots 110 are arranged at different locations, and homebase servers 105 are assigned to the respective locations. Wolfe's homebase servers 105 are connected to a single central server 135. Wolfe's central server 135 displays the information to the support staff 150 in a ranked format such that the support staff 150 can quickly and easily determine which mobile robots 1 10 are experiencing the most critical navigational issues and address those first. See Wolfe at paragraphs [0008] and [0056]. However, Wolfe does not disclose acquiring situation information indicating a situation of each slave robot of the plurality of slave robots in a workspace, respectively, and determining a priority order of transmitting the manipulating input signal based on the acquired situation information of each slave robot of the plurality of robots, wherein the manipulating input signal is transmitted from the master device to each slave robot of the plurality of slave robots, which are in a standby state of the manipulating input signal, as recited in independent claim 1.” 
The Examiner disagrees:
OC used Saboo for acquiring situation information and priority determination based on acquired information. OC used Wolfe for an output device that display/output determined priority to an operator. OC didn’t use Wolfe to determining priority order. OC used Saboo for determining priority order and Wolfe for displaying the priority determined by Saboo.

The Applicant contends that:
“Importantly, the claimed management control device determines the priority of transmitting the manipulating input signal based on the acquired situation information of each of the plurality of slave robots, which in turn is based on the claimed master device that receives a manipulating instruction from an operator and transmit the received manipulating instruction as a manipulating input signal. Accordingly, Saboo, Boman, and Wolfe, either alone or in combination, fail to disclose and would not have rendered obvious these features of independent claim 1.”
The Examiner disagrees:
Saboo discloses a management control system that determines priority of manipulating robots in a fleet based on acquired status information. This determine priority information inputted via control device (master device) by a user/operator and transmit the manipulating instruction to robot disclosed by Boman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666
/HARRY Y OH/Primary Examiner, Art Unit 3666